NONPRECEDENTIAL DISPOSITION 
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1 
 

                    United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
 
                                Submitted November 4, 2010* 
                                 Decided November 24, 2010 
 
                                            Before 
                                                     
                           RICHARD A. POSNER, Circuit Judge 
                            
                           DIANE P. WOOD, Circuit Judge 
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge 
                     
     No. 10‐2022                                 
     YUSEF L. WILLIAMS,                         Appeal from the United States District 
            Plaintiff‐Appellant.                Court for the Eastern District of Wisconsin. 
                                                 
            v.                                  No. 2:08‐cv‐00721‐CNC 
                                                 
     BRET MIERZEJEWSKI, Correctional            Charles N. Clevert, Jr.,  
     Officer, et al.,                           Chief Judge.
            Defendants‐Appellees.
                                          O R D E R 

        Yusef Williams, a Wisconsin state inmate, appeals from the grant of summary 
judgment in his suit under 42 U.S.C. § 1983 claiming that two prison officials violated his 
First Amendment and due process rights by improperly intercepting his outgoing mail.  We 
affirm. 


*
After examining the briefs and record, we have concluded that oral argument is 
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See FED. R. APP. P. 
34(a)(2)(C).
No. 10‐2022                                                                             Page 2 


        Williams is an inmate at the Waupun Correctional Institution in Wisconsin.  Bret 
Mierzejewski is a correctional officer at WCI, and Bruce Muraski is both a captain at WCI 
and a certified gang specialist for the Wisconsin Department of Corrections.  Mierzejewski 
and Muraski began monitoring Williams’s mail in July 2002 because they believed he had a 
significant role in the Traveling Vice Lords gang.  On July 11, Mierzejewski examined a 
letter that Williams wrote to a certain Wenelo Alizea and shared it with Muraski.  Muraski 
stated in his affidavit that the letter contained the words “chief” and “deck,” terms used to 
identify the leadership and geographic area of a gang.  Muraski believed that Williams was 
directing Alizea to go to an area in Chicago controlled by the Traveling Vice Lords and 
speak to one of the gang leaders.  The letter also mentioned the leaders of both the 
Traveling Vice Lords and the Latin Kings, another major gang.              

        Muraski and Mierzejewski stated by affidavit that they confiscated the letter because 
they thought it would undermine Williams’s rehabilitation and prison security.  Muraski 
explained that one goal of rehabilitation efforts at WCI is to encourage inmates to live a 
crime‐free life when released from custody, and this requires disassociating from groups 
frequently involved in criminal activity.  Muraski deemed the letter incompatible with 
Williams’s rehabilitation because, he believed, it showed that Williams was trying to 
connect Alizea with members of the Traveling Vice Lords.  He also thought that the letter 
posed a potential security threat because its release could imply that WCI tolerated gang 
activity and increase tension within the prison between Williams and other inmates not 
associated with the Traveling Vice Lords.   

       Mierzejewski issued a conduct report to Williams for engaging in disruptive 
behavior by writing a letter with gang references.  Mierzejewski did not, however, give him 
the standard Department of Corrections form that notifies prisoners of non‐delivery of mail.  
Department of Corrections Internal Management Procedures direct prison officials to give 
prisoners a DOC‐243 notice when mail is not delivered.  See DOC 309 IMP 4(A)(4).  The 
conduct report did, however, also inform Williams that the letter had been confiscated.  At 
the disciplinary hearing that ensued, the hearing officer credited testimony given by 
Mierzejewski and sanctioned Williams by placing him in segregation for 184 days, and 
directing that the letter be disposed as contraband.   

        In the meantime Williams filed an offender complaint concerning the seizure of his 
letter and the failure to provide him with a notice of non‐delivery.  The complaint was 
ultimately dismissed on grounds that the conduct report itself served as adequate notice of 
the letter’s non‐delivery.  Having exhausted his administrative remedies, Williams filed this 
§ 1983 suit.  He argued that (1) the letter’s confiscation and his failure to receive notice of 
non‐delivery on the appropriate DOC form violated due process and (2) his placement in 
segregation for the contents of his letter violated the First Amendment.   
No. 10‐2022                                                                                 Page 3 


        The district court granted summary judgment for the defendants on both claims.  
Regarding the lack of notice, the court acknowledged that Williams did not receive a DOC‐
243 form but concluded that the conduct report adequately notified him of the confiscation 
and the reasons for it.  Williams, the court found, had ample opportunity to contest the 
confiscation of his letter, and thus any challenge to the defendants’ failure to provide him 
with the DOC‐243 form demanded “the type of ‘needless formality’ that cannot establish a 
constitutional violation.”  As for Williams’s First Amendment claim, the court explained 
that prisons can limit prisoner correspondence to further the substantial government 
interest in rehabilitation.  The court noted the deference owed to the professional judgment 
of prison administrators in assessing whether the message was related to gang activity and 
concluded that Williams could not avoid summary judgment through his mere denial of 
gang membership and his assertion that the letter contained only slang.   

       On appeal, Williams maintains first that Muraski and Mierzejewski violated his right 
to due process by failing to give him notice of non‐delivery.  He asserts without explanation 
that the conduct report and the disciplinary hearing did not give him sufficient notice or 
opportunity to challenge the interference with his outgoing mail. 

        The district court properly concluded that Williams received all the process that is 
required.  Prison procedures themselves are not substantive liberty or property interests 
that are protected by due process, see Shango v. Jurich, 681 F.2d 1091, 1100‐01 (7th Cir. 1982), 
and a violation of state laws or regulations is not a basis for a federal civil rights suit, see 
Guajardo‐Palma v. Martinson, No. 10‐1726, 2010 WL 3619782, at *5 (7th Cir. Sept. 20, 2010); 
Domka v. Portage Cnty., Wis., 523 F.3d 776, 784 (7th Cir. 2008).  That Williams was not given 
notice on the proper Department of Corrections form, in and of itself, does not violate due 
process. 

       Williams next reasserts that his First Amendment rights were violated when the 
prison seized his letter and placed him in segregation because of what he wrote.  He 
maintains that he is not affiliated with a gang and that the letter contained no gang 
references.  He further argues that the officers’ actions aimed to suppress expression rather 
than advance any legitimate penological interest.   

        The district court correctly determined that the prison’s confiscation of Williams’s 
letter was a reasonable restriction on his First Amendment rights.  Prisoners have 
constitutional rights, but prisons can limit these rights if the restriction is related to 
legitimate penological interests.  See Turner v. Safley, 482 U.S. 78, 89 (1987); Lindell v. Frank, 
377 F.3d 655, 657 (7th Cir. 2004).  Prison security and rehabilitation are legitimate 
penological interests that justify reasonable restrictions on a prisoner’s outgoing 
correspondence.  See Koutnik v. Brown, 456 F.3d 777, 781 (7th Cir. 2006).  We give 
considerable deference to a prison official’s determination that a communication between a 
prisoner and the outside world constitutes a security threat.  See Thornburg v. Abbott, 490 
No. 10‐2022                                                                                 Page 4 


U.S. 401, 407‐408 (1989); Koutnik, 456 F.3d at 785.  Though the district court emphasized 
rehabilitation as the justification for limiting Williams’s First Amendment rights, prison 
security itself is a sufficient basis for having this type of letter confiscated as contraband.  
See Westefer v. Snyder, 422 F.3d 570, 575 (7th Cir. 2005).   

       Accordingly, we AFFIRM the judgment of the district court.